Pour orders of the Supreme Court, Queens County, one dated October 22, 1965, two dated December 6, 1965, and one dated August 12, 1964, respectively, affirmed. No opinion. Appeal from a fifth order of said court, dated October 22, 1965, dismissed. That order was superseded by an order dated November 24, 1965, granting appellant’s motion for reargument and, upon reargument, adhering to the original decision. We have, however, considered the merits of appellant’s contentions, and were this appeal properly before us, we would affirm. (The order .of the court dated August 12, 1964, *571supra, was previously affirmed on March 8, 1965 [see 23 A D 2d 722], but on June 17, 1965, upon defendant’s motion, the order of affirmance was vacated and reargument of the appeal granted.) Beldoek, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.